Exhibit 10.1

AMENDMENT NUMBER TWO

to the

MASTER REPURCHASE AGREEMENT

Dated as of March 26, 2008

by and among

DB STRUCTURED PRODUCTS, INC.

DEUTSCHE BANK SECURITIES, INC.

and

CHIMERA INVESTMENT CORP.

This AMENDMENT NUMBER TWO is made this 26th day of March, 2008 ("Amendment
Number Two"), by and among DB Structured Products, Inc. ("Buyer") and Deutsche
Bank Securities, Inc. ("Agent"), each having an address at 60 Wall Street, New
York, NY 10005 and Chimera Investment Corp., a Maryland corporation, having an
address at 1211 Avenue of the Americas, New York, New York 10036 ("Seller"), to
the Master Repurchase Agreement, dated as of January 31, 2008, by and among the
Buyers and the Seller (as amended, supplemented or otherwise modified from time
to time, the "Agreement").

RECITALS

WHEREAS, Seller has requested that Buyer and Agent agree to amend and extend
certain of the terms of Amendment Number One to the Agreement dated as of March
14, 2008, and Buyer and Agent have agreed to such request, contingent on
Seller’s satisfaction of certain conditions set forth below and compliance with
the terms and provisions contained herein;

WHEREAS, as of the date hereof (after giving effect to the amendments
contemplated hereby), Seller represents to Buyer and Agent that it is in
compliance with all of the representations and warranties and all of the
affirmative and negative covenants set forth in the Program Documents and no
default has occurred and is continuing under any Program Documents to which it
is a party; and

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and for the mutual covenants herein contained,
the parties hereto hereby agree as follows:

SECTION 1. Amendments. Effective as of the date set forth hereinabove (but
subject to the satisfaction in full of the conditions precedent set forth in
Section 2 below), the Agreement is hereby amended as follows:

  (a)   Section 14(g)(ii)(C) is hereby deleted in its entirety replaced with the
following:  

 

(C)

Seller shall at all times maintain Unrestricted Cash at least equal to,
$40,000,000 for the period commencing March 26, 2008 to and including April 15,
2008, and thereafter, the greater of (i) $100,000,000, and (ii) three percent
(3%) of the unpaid principal balance, the face value or the carrying value, as
applicable, of all assets of Seller that are subject to any repurchase or
secured credit arrangement to which Seller is a party; provided however, that
for so long as no Transactions are outstanding as of April 15, 2008 and no new
Transactions are entered into at any time after April 15, 2008, Seller shall not
be obligated to comply with this Section 14(g)(ii)(C); and

  (b) Section 14(h)(vii) is hereby deleted in its entirety replaced with the
following:



1

--------------------------------------------------------------------------------



  (vii)

a Material Margin Call shall have been made to Seller, which "Material Margin
Call" shall mean any margin, maintenance, credit or similar call made to Seller
in connection with a financing facility, repurchase agreement, credit agreement
or other arrangement under which Seller has sold collateral or pledged or posted
or is required to pledge or post collateral to secure or guarantee obligations
thereunder; provided, that if any Transactions remain outstanding as of April
15, 2008 or any new Transactions are entered into at any time after April 15,
2008, any such call shall be deemed a Material Margin Call hereunder only if the
amount of such call is equal to or exceeds $10,000,000; provided further, for so
long as no Transactions are outstanding as of April 15, 2008 and no new
Transactions are entered into at any time after April 15, 2008, Seller shall not
be obligated to provide Buyer with notice of any Material Margin Call.
Notwithstanding anything herein to the contrary, Seller shall provide notice of
any Material Margin Call on the same Business Day in which Seller obtains notice
or knowledge of such Material Margin Call.

(c) Section (C) in the Monthly Certification (set forth as Exhibit A to the
Agreement) shall be amended to conform to the changes made above to Section
14(g)(ii)(C).

SECTION 2. Conditions Precedent. It is a condition precedent to the
effectiveness of this Amendment Number Two that any Margin Call made by Buyer
under the Agreement that is outstanding as of the date hereof shall be satisfied
in full in accordance with the requirements of Section 6(a) of the Agreement by
no later than 1:00 p.m. (New York time) on the date hereof.

SECTION 3. Additional Terms. In order to induce Buyer to execute and deliver
this Amendment Number Two, Seller hereby agrees as follows, notwithstanding
anything in any Program Document to the contrary:

(a) For the period commencing as of the date of this Amendment Number Two to and
including April 15, 2008, Buyer shall have no obligation to enter into any new
Transactions;

(b) For the period commencing as of the date of this Amendment Number Two to and
including April 15, 2008, Seller shall deliver to Buyer daily reports (in a
format that is mutually acceptable to Buyer and Seller) setting forth Seller’s
(i) liquidity status (including Seller’s Unrestricted Cash), (ii) mark to market
positions and advance rates with respect to all loans and securities on Seller’s
consolidated books, and (iii) any other information that Buyer reasonably
requests; provided that for so long as no Transactions are outstanding as of
April 15, 2008 and no new Transactions are entered into at any time after April
15, 2008, Seller shall not be obligated to provide Buyer any such daily reports.
Seller shall be deemed to make the representation set forth in Section 13(h) of
the Agreement upon delivery of each such report.

(c) Seller agrees that as of April 15, 2008, Buyer shall have the right,
exercisable in its sole discretion, to immediately reduce the Par Percentage and
MV Percentage with respect to each Purchased Asset set forth on Exhibit A to the
Pricing Side Letter by five percent (5%).

(d) Seller shall grant to Buyer and its Affiliates the right to act as the lead
underwriter in connection with the next securitization or other similar public
or private pass-through disposition of any Loan sponsored by Seller or an
Affiliate thereof, for a market-rate fee.

2

--------------------------------------------------------------------------------



Any breach of any of the foregoing covenants shall constitute an Event of
Default under Section 19(c) of the Agreement, without any grace period.

SECTION 4. Representations. In order to induce Buyer to execute and deliver this
Amendment Number Two, Seller hereby represents to Buyer that as of the date
hereof (after giving effect to the amendments contemplated hereby), Seller is in
full compliance with all of the terms and conditions of the Program Documents
and no Default or Event of Default has occurred and is continuing under any of
the Program Documents.

SECTION 5. Fees and Expenses. Seller agrees to pay to Buyer all reasonable out
of pocket costs and expenses incurred by Buyer in connection with this Amendment
Number Two (including all reasonable fees and out of pocket costs and expenses
of Buyer’s legal counsel incurred in connection with this Amendment Number Two)
in accordance with Section 23(a) of the Agreement.

SECTION 6. Defined Terms. Any terms capitalized but not otherwise defined herein
shall have the respective meanings set forth in the Agreement.

SECTION 7. Limited Effect. Except as amended hereby, the Agreement shall
continue in full force and effect in accordance with its terms. Reference to
this Amendment Number Two need not be made in the Agreement or any other
instrument or document executed in connection therewith, or in any certificate,
letter or communication issued or made pursuant to, or with respect to, the
Agreement, any reference in any of such items to the Agreement being sufficient
to refer to the Agreement as amended hereby.

SECTION 8. No Waiver. Except as otherwise expressly provided for in this
Amendment Number Two, (i) nothing herein shall extend to or affect in any way
Seller’s obligations or any of the other rights of Buyer and remedies of Buyer
arising under the Agreement, (ii) Buyer shall not be deemed to have waived or
modified any or all of such other rights or remedies with respect to any default
or event or condition which, with notice or the lapse of time, or both would
become a default under the Agreement, (iii) the failure of Buyer at any time or
times hereafter to require strict performance by Seller of any of the
provisions, warranties, terms and conditions contained in the Agreement shall
not waive, modify affect or diminish any right of Buyer at any time or times
thereafter to demand strict performance thereof, and (iv) no rights of Buyer
hereunder shall be deemed to have been waived or modified by any act or
knowledge of Buyer, its officers or employees, unless such waiver or
modification is contained in an instrument in writing signed by the appropriate
officers of Buyer and directed to Seller specifying such waiver or modification.

SECTION 9. Governing Law. This Amendment Number Two shall be construed in
accordance with the laws of the State of New York and the obligations, rights,
and remedies of the parties hereunder shall be determined in accordance with
such laws without regard to conflict of laws doctrine applied in such state
(other than Section 5-1401 of the New York General Obligations Law).

SECTION 10. Counterparts. This Amendment Number Two may be executed by each of
the parties hereto on any number of separate counterparts, each of which shall
be an original and all of which taken together shall constitute one and the same
instrument.

[REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]

3

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Seller, Buyer, and Agent have caused this Amendment Number
Two to the Master Repurchase Agreement to be executed and delivered by their
duly authorized officers as of the day and year first above written.

  CHIMERA INVESTMENT CORP., as Seller  

By: /s/ A. Alexandra Denahan

Name: A. Alexandra Denahan

Title: Chief Financial Officer

    DB STRUCTURED PRODUCTS, INC., as Buyer  

By: /s/ Vincent D'Amore

Name: Vincent D'Amore

Title: Authorized Signatory

 

By: /s/ Glenn Minkoff

Name: Glenn Minkoff

Title: Director

    DEUTSCHE BANK SECURITIES, INC., as Agent  

By: /s/ Vincent D'Amore

Name: Vincent D'Amore

Title: Authorized Signatory

 

By: /s/ Glenn Minkoff

Name: Glenn Minkoff

Title: Director





